


EXHIBIT 10.3




Warrant to Purchase 572,613 shares
Of Common Stock (subject to adjustment)










THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR AN EXEMPTION FROM SUCH REGISTRATION.













SERIES A WARRANT TO PURCHASE COMMON STOCK

OF

VYCOR MEDICAL, INC.







This certifies that, for value received, FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED
and its registered assigns ("Holder") is entitled, subject to the terms set
forth below, to purchase from VYCOR MEDICAL, INC., a Delaware corporation (the
"Company"), 572,613 shares of the Common Stock of the Company, upon surrender
hereof, at the principal office of the Company referred to below, with the
Notice of Exercise form attached hereto (the "Notice of Exercise") duly
executed, and simultaneous payment therefor in lawful money of the United States
as hereinafter provided, at the Exercise Price as set forth in Section 2 below.
The number, character and Exercise Price of such shares of Common Stock are
subject to adjustment as provided below. The term "Warrant" as used herein shall
include this Warrant and any warrants delivered in substitution or exchange
therefor as provided herein.




1. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, during the term commencing on
the date hereof (“Initial Exercise Date”) and ending at 5:00 p.m., Eastern Time,
on August 5, 2017, and shall be void thereafter.




2. Exercise Price. The Exercise Price at which this Warrant may be exercised
shall be $3.08 per share of Common Stock, as adjusted from time to time pursuant
to Section 11 hereof.




3. Exercise of Warrant.




3.1 Notice of Exercise. The purchase rights represented by this Warrant are
exercisable by the holder in whole or in part, but not for less than 1,000
shares at a time (or such lesser number of shares which may then constitute the
maximum number purchasable; such number being subject to adjustment as provided
in Section 11 below), at any time, or from time to time, during the term hereof
as described in Section 1 above, by the surrender of this Warrant and the Notice
of Exercise duly completed and executed on behalf of the Holder, at the office
of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company), upon payment in cash or by federal funds
wire transfer to the Company of the purchase price of the shares to be
purchased.




3.2 Issuance of Stock. This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise as provided above, and the person entitled to receive the shares of
Common Stock issuable upon such exercise shall be treated for all purposes as
the holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event within ten (10)
days thereafter, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of shares issuable upon such exercise. In the event that this





--------------------------------------------------------------------------------





Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the number of shares for
which this Warrant may then be exercised.




3.3  Cashless Exercise.  At the Holder’s option, this Warrant may be exercised,
in whole or in part by means of a “cashless exercise” in which the Holder shall
be entitled to receive a number of shares of Company common stock equal to the
quotient obtained by dividing [(A-B) (X)] by (A), where:




(A) =

the Value Weighted Average Price on the trading day immediately preceding the
date on which Holder elects to exercise this Warrant by means of a “cashless
exercise,” as set forth in the applicable Notice of Exercise;




(B) =

the Exercise Price of this Warrant, as adjusted hereunder; and




(X) =

the number of shares of Company common stock that would be issuable upon
exercise of this Warrant in accordance with the terms of this Warrant if such
exercise were by means of a cash exercise rather than a cashless exercise.




4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.




5. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.




6. Rights of Shareholders. Subject to Sections 9 and 11 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised as provided herein.




7. Transfer of Warrant.




7.1 Warrant Register. The Company will maintain a register (the "Warrant
Register'') containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change his or her address as
shown on the Warrant Register by written notice to the Company requesting such
change. Any notice or written communication required or permitted to be given to
the Holder may be delivered or given by mail to such Holder as shown on the
Warrant Register and at the address shown on the Warrant Register. Until this
Warrant is transferred on the Warrant Register of the Company, the Company may
treat the Holder as shown on the Warrant Register as the absolute owner of this
Warrant for all purposes, notwithstanding any notice to the contrary.




7.2 Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
7.1 above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing. Thereafter, any such registration, issuance,
exchange, or replacement, as the case may be, shall be made at the office of
such agent.




7.3 Transferability and Non-Negotiability of Warrant. This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the





-2-




--------------------------------------------------------------------------------





Company), provided, however, that this Warrant may not be transferred in part
unless such transfer is to a transferee who pursuant to such transfer receives
the right to purchase at least 50,000 shares hereunder. Subject to the
provisions of this Warrant with respect to compliance with the Securities Act of
1933, as amended (the "Act"), title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form attached hereto (the
"Assignment Form") and delivery in the same manner as a negotiable instrument
transferable by endorsement and delivery.




7.4 Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Act and with the limitations
on assignments and transfers and contained in this Section 7, the Company at its
expense shall issue to or on the order of the Holder a new warrant or warrants
of like tenor, in the name of the Holder or as the Holder (on payment by the
Holder of any applicable transfer taxes) may direct, for the number of shares
issuable upon exercise hereof.




7.5 Compliance with Securities Laws.




(a) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired solely for the Holder's own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Act or any state securities laws. Upon exercise of this
Warrant, the Holder shall, if requested by the Company, confirm in writing, in a
form satisfactory to the Company, that the shares of Common Stock so purchased
are being acquired solely for the Holder's own account and not as a nominee for
any other party, for investment, and not with a view toward distribution or
resale.




(b) This Warrant and all shares of Common Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form
(in addition to any legend required by state securities laws):




THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SECURITIES AND ANY
SECURITIES OR SHARES ISSUED HEREUNDER OR THEREUNDER MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SECURITIES AND
RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST
MADE BY THE HOLDER OR RECORD HEREOF TO THE SECRETARY OF THE COMPANY AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.




8. Reservation of Stock. The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of Common Stock
upon the exercise of this Warrant and, from time to time, will take all steps
necessary to amend its Certificate of Incorporation (the "Articles") to provide
sufficient reserves of shares of Common Stock issuable upon exercise of this
Warrant. The Company further covenants that all shares that may be issued upon
the exercise of rights represented by this Warrant, upon exercise of the rights
represented by this Warrant and payment of the Exercise Price, all as set forth
herein, will be free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
or otherwise specified herein).  The Company agrees that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the exercise of this Warrant.




9. Notices. Upon the written request of the holder, whenever the Exercise Price
or number of shares purchasable hereunder shall be adjusted pursuant to Section
11 hereof, the Company shall issue a certificate signed by its Chief Financial
Officer setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Exercise Price and number of shares purchasable hereunder
after giving effect to such adjustment, and shall cause a copy of such
certificate to be mailed (by first-class mail, postage





-3-




--------------------------------------------------------------------------------





prepaid) to the Holder of this Warrant. All notices and requests required under
this Warrant shall be in writing and shall be deemed to have been given for all
purposes (a) upon personal delivery, (b) one day after being sent, when sent by
professional overnight courier service from and to locations within the
continental United States, (c) five days after posting when sent by registered
or certified mail, or (d) on the date of transmission (if transmitted during
normal business hours otherwise on the next succeeding business day) when sent
by telegram, telegraph, telex or fax, addressed to the Holder at its address set
forth on the Warrant Register, and addressed to the Company at Vycor Medical
Inc., 6401 Congress Ave., Suite 140, Boca Raton, FL 33487, Fax: (631) 794-2444.
The Holder or the Company may from time to time by notice in writing delivered
as provided herein, designate a different mailing address to which such notices
or requests shall thereafter be delivered.




10. Amendments.




10.1 Amendment. Any term of this Warrant may be amended with the written consent
of the Company and the Holder. Any amendment effected in accordance with this
Section 10 shall be binding upon the Company and each future holder of this
Warrant.




10.2 Waiver. No waivers of, or exceptions to, any term, condition or provision
of this Warrant, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.




11. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:




11.1 Merger, Sale of Assets, etc. If at any time while this Warrant, or any
portion thereof, is outstanding and unexpired there shall be (a) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (b) a merger or
consolidation of the Company with or into another corporation in which the
Company is not the surviving entity, or a reverse triangular merger in which the
Company is the surviving entity but the shares of the Company's capital stock
outstanding immediately prior to the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash, or
otherwise, or (c) a sale or transfer of the Company's properties and assets as,
or substantially as, an entirety to any other person, then, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the holder of this Warrant shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares of stock
or other securities or property of the successor corporation resulting from such
reorganization, merger, consolidation, sale or transfer that a holder of the
shares deliverable upon exercise of this Warrant would have been entitled to
receive in such reorganization, consolidation, merger, sale or transfer if this
Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 11. The foregoing provisions of this Section 11.1 shall
similarly apply to successive reorganizations, consolidations, mergers, sales
and transfers and to the stock or securities of any other corporation that are
at the time receivable upon the exercise of this Warrant. If the per-share
consideration payable to the Holder for shares in connection with any such
transaction is in a form other than cash or marketable securities, then the
value of such consideration shall be determined in good faith by the Company's
Board of Directors. In all events, appropriate adjustment (as determined in good
faith by the Company's Board of Directors) shall be made in the application of
the provisions of this Warrant with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant.




11.2 Reclassification, etc. If the Company, at any time while this Warrant, or
any portion thereof, remains outstanding and unexpired by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately





-4-




--------------------------------------------------------------------------------





prior to such reclassification or other change and the Exercise Price therefor
shall be appropriately adjusted, all subject to further adjustment as provided
in this Section 11.




11.3 Split, Subdivision or Combination of Shares. If the Company at any time
while this warrant, or any portion thereof, remains outstanding and unexpired
shall split, subdivide or combine the securities as to which purchase rights
under this Warrant exist, into a different number of securities of the same
class, the Exercise Price for such securities shall be proportionately decreased
in the case of a split or subdivision or proportionately increased in the case
of a combination.




11.4 Adjustments for Dividends in Stock or Other Securities or Property. If
while this Warrant, or any portion thereof, remains outstanding and unexpired
the holders of the securities as to which purchase rights under this Warrant
exist at the time shall have received, or, on or after the record date fixed for
the determination of eligible shareholders, shall have become entitled to
receive, without payment therefor, other or additional stock or other securities
or property (other than cash) of the Company by way of dividend, then and in
each case, this Warrant shall represent the right to acquire, in addition to the
number of shares of the security receivable upon exercise of this Warrant, and
without payment of any additional consideration therefor, the amount of such
other or additional stock or other securities or property (other than cash) of
the Company that such holder would hold on the date of such exercise had it been
the holder of record of the security receivable upon exercise of this Warrant on
the date hereof and had thereafter, during the period from the date hereof to
and including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 11.




11.5 Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 11, the Company shall, upon the written
request, at any time, of any Holder of this Warrant, furnish or cause to be
furnished to such Holder a like certificate setting forth: (a) adjustments and
readjustments in accordance with the terms hereof; (b) the Exercise Price at the
time in effect; and (c) the number of shares and the amount, if any, of other
property that at the time would be received upon the exercise of the Warrant.




12. Miscellaneous.




(a) Attorneys' Fees. In any action at law or in equity to enforce any of the
provisions or rights under this Warrant, the unsuccessful party to such
litigation, as determined by the court in a final judgment or decree, shall pay
the successful party all costs, expenses and reasonable attorneys' fees incurred
by the successful party (including, without limitation, costs, expenses and fees
on any appeal).




(b) Governing Law; Venue. This Warrant and the legal relations between the
Holder and the Company shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and performed in such
State and without regard to conflicts of law doctrines of any other State or
country. In the event of any action at law or equity to enforce any of the
provisions or rights under this Agreement, the parties agree that the proper
venue for such action is Boca Raton, FL and that the parties may bring such an
action to enforce their respective rights under this Agreement only in a court
located within Palm Beach County, State of Florida. The parties further agree
that such court shall have personal jurisdiction over each of the parties to
this Agreement.




IN WITNESS WHEREOF, VYCOR MEDICAL, INC. has caused this Warrant to be executed
by its officers thereunto duly authorized.




Dated: August 5, 2014




VYCOR MEDICAL, INC.







/s/ David Cantor




By:_______________________

David Cantor
President





-5-




--------------------------------------------------------------------------------





NOTICE OF EXERCISE










To: VYCOR MEDICAL, INC.




(1) The undersigned hereby elects to purchase shares of Common Stock of VYCOR
MEDICAL, INC., pursuant to the terms of the attached Warrant, and tenders
herewith payment of the purchase price for such shares in full.




(2) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock or the Common Stock are being acquired solely
for the account of the undersigned and not as a nominee for any other party, and
for investment, and that the undersigned will not offer, sell or otherwise
dispose of any such shares of Common Stock or Common Stock except under
circumstances that will not result in a violation of the Securities Act of 1933,
as amended, or any state securities laws.




(3) Please issue a certificate or certificates representing those shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:




(Name)







(4) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned or in such other name as is specified
below:




(Name)




(Date)







(Signature)





-6-




--------------------------------------------------------------------------------








ASSIGNMENT FORM













FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock (or Common Stock) set forth below:




NAME OF ASSIGNEE            ADDRESS
                                                                  NO. OF SHARES













And does hereby constitute and appoint __________________ as Attorney-in-Fact to
make such transfer on the books of VYCOR MEDICAL, INC., maintained for the
purpose, with full power of substitution in the premises.




The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended, or any state securities laws. Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of stock so purchased are being acquired for investment
and not with a view toward distribution or resale.




Dated:













Signature of Holder:










____________________




ATTEST:




Signature of Assignee










____________________








-7-




--------------------------------------------------------------------------------